 In the Matter ofKAWPIPELINE COMPANY, EMPLOYERandINTERNA-TIONAL UNION OF OPERATING ENGINEERS, A. F. L., PETITIONERCase No. 17-R-1704.-Decided April 23, 1947Messrs. Douglas Howard,of Houston, Tex., andD. C. Russell,ofRussell, Kans., for the Employer.Mr. J. E. Gilliland,ofHutchinson, Kans., for the Petitioner.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Russell,Kansas, on February 5, 1947, before Robert S. Fousek, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKaw Pipeline Company, a Delaware corporation having its prin-cipal office in Tulsa, Oklahoma, operates in the State of Kansas a pipeline through which crude oil produced in the State is transported tothe tanks of The Texas Company, Cities Service Oil Company, andPhillips Petroleum Company, among others, within the State.Duringthe 12-month period ending October 31,1946, the Employer transporteda total of 29,446,949 barrels of crude oil.A substantial amount ofthe oil delivered to these three named companies was subsequentlytransported t6 points outside the State of Kansas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.73 N. L. R. B., No. 103.508 KAW PIPELINE COMPANYIII.THE QUESTION CONCERNING REPRESENTATION509,The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certifiedby theBoard in an appropriate unit.We find that a questionaffectingcommerce has arisen concerningthe representation of employeesof the Employer, withinthe meaning,of Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that a unit of all operating and maintenance em-ployees of the Employer, excluding superintendents,district foremen,assistant district foremen, gang foremen, assistant gang foremen,welder foremen, division engineers(civil),junior civil engineers,chief tour engineers,chief electric station operators,chief deliverygaugers-engineers,chief gaugers and tank strappers,troubleman-elec-trician, troublemen,chief clerks,senior clerks,clerks(assistant todistrict foremen),junior clerks,junior clerks(trainees), right-of-way and claim agents, assistant right-of-way and claim agents, andall technical,administrative,clerical,and supervisory employees.They disagree,however, with respect to assistant master mechanics,district gaugers and relief district gaugers,all of which categories theEmployer desires to exclude and the Petitioner to include.Assistant master mechanics :The Employer desires the exclusion,of these employees on the ground that they are supervisors.Thereare four assistant master mechanics.Each assistant master mechanicis responsible for the proper operation of the mechanical equipmentin a given geographical area. In addition to the assistant master me-chanic, the Employer employs one shop mechanic for each district.When routine repairs are needed, the assistant mechanic is assistedby local station engineers;when the work to be done is more extensive,upon request to the district foreman, members of the "gang"are sentto assist him.The assistant master mechanic directs the work of themen working under him, although he does all the precision work him-elf.He maintains discipline among the crew men and may effectivelyrecommend a change in their status.We find that these assistant mas-ter mechanics are supervisory employees within the Board's customarydefinition and we shall, therefore, exclude them from the unit.District gaugers, relief district gaugers:It appears that the dutiesof the relief district gaugers are identical with those of the districtgaugers whomthey relieve,and we here make no differentiation be-tween them.The Employer desires that these employees be excludedfrom the unit on the ground that they are both managerial and super-visory employees.The Petitioner desires their inclusion as operatingemployees. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDThere are approximately 30 district gaugers and 10 relief districtgaugers.They arrange for the transfer of crude oil from the tanks ofleaseholders into the pipe lines of the Employer.The Kansas StateCorporation Commission issues a monthly report setting forth theamount of crude oil which each leaseholder may ship during that pe-riod.It is the gauger's duty to permit oil to enter the pipe line withinthe allowances set by the State Commission. In all cases, save wherethe leaseholder has signed a waiver, the gauger and the leaseholder'srepresentative meet at the lease and check the amount of oil in the tankbefore and after the run is made, and each signs the run ticket.Therun ticket is a receipt for the amount of oil and the leaseholder is paidon the basis of the run ticket issued.The gauger tests the oil for basicsediment, water, specific gravity, and temperature and then decideswhether or not to accept the oil.Under the standards establishedby the Employer, the gauger has little discretion un making his de-cision.It is only in borderline cases that his judgment comes into play.If he rejects any oil, his decision is subject to being overruled by hissuperior.The gauger also makes daily and monthly reports on oilruns and is generally responsible for seeing that the equipment in his,area is in workable condition.As previously stated, the Employer contends that the gaugers aremanagerial employees.We do not agree.We are of the opinion thatthe duties of the district gauger are purely mi isterial.He reportsdefinitely ascertainable facts and exercises no such discretion or inde-pendent judgment as would make him a managerial employee.In most of the districts there are stationary engineers who operatethe stationary and portable pumps. In 9 of the districts, however,there are no engineers and the district gaugers do both gauging andengineering work.There is, however, a conflict in testimony as to thealleged supervisory functions of the gaugers.The Employer main-tains that the gaugers have the power to make effective recommenda-tions concerning the change in status of the stationary engineers work-ing in their district.A district foreman of the Employer testified thatan independent investigation follows such recommendation and thatno, district gauger ever recommended that a man be discharged.Agauger testified that he had attempted to change the hours of work ofthe engineers in his district and was informed by the district foremanthat he was exceeding his authority.The Employer maintains thatthe approximately 40 gaugers exercise supervisory authority over the55 to 60 engineers. It is significant to note that there are approxi-mately 15 admitted supervisors for the 140 prod action employees, in-cluding the stationary engineers.The record reveals that the districtgauger can tell the engineer what to do in that he informs him of the1Matter of The Texas Pipeline Company,55 N. L R B 239. KAW PIPELINE COMPANY511amount of oil which is to be run but that lie cannot give orders as tothe method by which the work is to be accomplished. If the districtgauger is dissatisfied or disagrees with the method employed by theengineer, he may make a factual report to the district foreman.Suchreport, which is followed by an independent investigation, may resultin action so as to change the status of the -engineer.The districtgauger signs the time cards and mileage reports of the engineers.There is no indication, however, as to the basis upon which these cardsare set up or that the gauger has firsthand knowledge of their accuracy.The Employer emphasizes the fact that gaugers attended foremen'smeetings until they were discontinued in 1942.This fact is not deter-minative.We are of the opinion on the basis of all the evidence thatdistrict gaugers and relief district gaugers are not supervisory em-ployees within the Board's customary definition.We shall, accord-ingly, include them in the unit.2We find that all operating and maintenance employees of the Em-ployer, including district gaugers and relief district gaugers, but ex-cluding assistant master mechanics, superintendents, district foremen,assistant district forennen, gang foremen, assistant gang foremen, weld-er foremen, division engineers (civil), junior civil engineers, chieftour engineers, chief electric station operators, chief delivery gaugers-engineers, chief gaugers and tank strappers, troubleman-electrician,troublemen, chief clerks, senior clerks, clerks (assistant to districtforemen), junior clerks, junior clerks (trainees), right-of-way andclaim agents, assistant right-of-way and claim agents, and all technical,administrative and clerical employees, and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Ka-%v Pipeline Company, Tulsa,Oklahoma, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period mi-2of Magnolia Pipe Line Company,61 N L R B 723,Matter of The Texas Pipe-line Company,55 N. L. R B 239.739926-47-vol. 73-34 Z12DECISIONSOF NATIONALLABOR RELATIONS BOARDmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in the,.armed forces of the United States who present themselves in person.at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorA o the date of the election, to determine whether or not- they desire,tobe represented by International Union of Operating Engineers,A. F. L., for the purposes of collective bargaining.